Opinion issued January 28, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00047-CV
                           ———————————
           JONAS YBARRA AND MARIA YBARRA, Appellants
                                       V.
                      STATE FARM LLOYDS, Appellee



                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-20127


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. No opinion has

issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                        2